Citation Nr: 0903014	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.

3.  Entitlement to an increased rating for post-operative 
residuals of an injury to the right (major) radius and ulna, 
currently evaluated as 10 percent disabling after a 20 
percent deduction for impairment existing prior to service 
under the provisions of 38 C.F.R. § 4.22.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from October 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal has a very lengthy procedural history and has been 
before the Board and the United States Court of Appeals for 
Veterans Claims (Court) on several occasions.  Most recently, 
in May 2006, the Court granted a Joint Motion for Remand to 
provide the veteran notice of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to the issues of entitlement to service connection 
for a back disability and right knee disability as secondary 
to his service-connected left knee disability.  The VA was 
also instructed to provide the veteran's representative a 
copy of an April 2003 rating decision finding that new and 
material evidence had not been received to reopen a claim as 
to whether a 20 percent deduction for pre-existing impairment 
was appropriate when evaluating the veteran's right upper 
extremity disability.  In May 2008, the Board issued a remand 
for action consistent with the discussion in the May 2006 
Joint Motion.

In December 2007, the veteran raised additional claims of 
service connection for neck and right shoulder disabilities 
secondary to his left knee disability.  These issues are 
referred to the RO for appropriate action. 

Further development of the evidence is required before final 
adjudication of the appeals.  These appeals are remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.



REMAND

In a December 2007 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  Therefore, the veteran must be scheduled for a Board 
hearing at the RO before a Veterans Law Judge, prior to 
deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2008).  
The Board will grant the veteran's request for a new hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

